      Case 1:20-cv-02807-DLC Document 48 Filed 08/10/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
                                        :              20cv2807(DLC)
 IN RE BIBOX GROUP HOLDINGS LIMITED     :
 SECURITIES LITIGATION                  :          MEMORANDUM OPINION
                                        :               AND ORDER
                                        :
----------------------------------------X

Appearances:

For lead plaintiff Alexander Clifford:
Kyle William Roche
Edward John Normand
Alex Potter
Roche Cyrulnik Freedman LLP
99 Park Avenue, Suite 1910
New York, NY 10016

Phillipe Selendy
Jordan Goldstein
Spencer Gottlieb
Michelle Foxman
Selendy & Gay PLLC
1290 Sixth Avenue, 17th Floor
New York, NY 10104

DENISE COTE, District Judge:

     Plaintiff Alexander Clifford moves for an order pursuant to

Fed. R. Civ. P. 4(f)(3) permitting alternative service for

defendants Bibox Technology Ltd. (“Bibox Ltd.”), Bibox

Technology OÜ (“Bibox OÜ”), Wanlin “Aries” Wang (“Wang”), Ji

“Kevin” Ma (“Ma”), and Jeffrey Lei (“Lei”) (collectively, the

“Unserved Defendants”).    Plaintiff requests that he be allowed

to serve the Unserved Defendants through their social media

accounts, via corporate and personal email, and through the
      Case 1:20-cv-02807-DLC Document 48 Filed 08/10/20 Page 2 of 8



registered agent of Bibox Group Holdings, Ltd. (“Bibox

Holdings”), the sole defendant plaintiff has already served.

For the following reasons, the plaintiff’s request is granted.

                              BACKGROUND

     The underlying suit is a securities class action seeking

damages for the defendants’ alleged unregistered buying and

selling of securities in the form of digital tokens.         The

complaint alleges that the defendants operate almost exclusively

on the internet.   For instance, defendants listed offerings of

digital tokens via Bibox’s Twitter account and promoted

“giveaways” or rewards on the Bibox website and Twitter account. 1

Visitors to Bibox’s website who have questions about its privacy

policy are encouraged to contact the company through an email

address: support@bibox.zendesk.com.      Besides the corporate email

address, the other means of contacting Bibox listed on its

website are electronic messaging services.       The website does not

list a physical mailing address for any entity.

     On April 28, 2020, plaintiff served the registered agent

for Bibox Holdings in the British Virgin Islands.         Bibox

Holdings has yet to appear in this action.       Even before being

formally served, a representative of Bibox Holdings responded to

press inquiries about this action and publicly disputed that the


1 Plaintiff asserts that Bibox Holdings, Bibox OÜ, and Bibox Ltd.
do business under the name “Bibox.”

                                    2
      Case 1:20-cv-02807-DLC Document 48 Filed 08/10/20 Page 3 of 8



digital tokens Bibox buys and sells are securities.         See Michael

Kapilkov, Recent Class Action Lawsuit Could Cost Binance

Billions of Dollars, CoinTelegraph (Apr. 10, 2020),

https://cointelegraph.com/news/recent-class-action-lawsuit-

could-cost-binance-billions-of-dollars.

     The Unserved Defendants are closely related to Bibox

Holdings.   Bibox Ltd. and Bibox OÜ are subsidiaries of Bibox

Holdings.   Wang, Lei, and Ma are the co-founders of all three

companies and are involved in the companies’ operations.          Wang

is responsible for “picking and listing” digital assets on

Bibox, Ma is the Business Vice-President, and Lei serves as CEO.

     Plaintiff’s efforts to serve the Unserved Defendants have

been unsuccessful.   Plaintiff discovered an Estonian address for

Bibox OÜ and Bibox Ltd.    On April 22, 2020, plaintiff initiated

service on both of them under the Hague Convention on the

Service Abroad of Judicial and Extrajudicial Documents in Civil

or Commercial Matters, Nov. 15, 1965, [1969] 20 U.S.T. 361,

T.I.A.S. No. 6638 (“Hague Convention”).       In July 2020, the

Estonian Central Authority notified plaintiff that service could

not be effected because they lacked an “apartment number” and

“mailbox number”.

     On June 3, 2020, after obtaining an address for a Chinese

company that may be affiliated with Ma, plaintiff initiated

service under the Hague Convention through the Chinese Central


                                    3
      Case 1:20-cv-02807-DLC Document 48 Filed 08/10/20 Page 4 of 8



Authority.    Plaintiff is not able to ascertain the status of

service on Ma through the Chinese Central Authority.

     In a 2018 filing in New York State Court, Wang represented

that he is a resident of Long Island City, New York and that

Bibox Ltd. has an office at 1120 6th Avenue, Suite 1507, New

York, New York 10036.    Plaintiff’s process server was informed

that neither Bibox Ltd. nor Wang was an occupant of that

address.   Plaintiff’s investigation also produced an address for

Wang in Long Island City.     A doorman informed plaintiff’s

process server that Wang did not reside at that address.

     The remaining unserved defendant is Lei.        Despite engaging

a private investigator, plaintiff has been unable to identify

any physical address for Lei.

                              Discussion

     Generally, service on a foreign defendant pursuant to the

Hague Convention is “mandatory” when the defendant resides in a

country that is a signatory to the Hague Convention.

Volkswagenwerk v. Aktienqesellschaft, 486 U.S. 694, 699 (1988);

see, e.g., Burda Media, Inc. v. Viertel, 417 F.3d 292, 299-300

(2d Cir. 2005).    The U.S. State Department advises that the

People’s Republic of China is a signatory to the Hague

Convention.    The Hague Convention itself, however, recognizes

that it “shall not apply where the address of the person to be

served with the document is not known.”       See S.E.C. v. Lines,


                                    4
         Case 1:20-cv-02807-DLC Document 48 Filed 08/10/20 Page 5 of 8



No. 07 CIV. 11387 (DLC), 2009 WL 3179503, at *3 (S.D.N.Y. Oct.

2, 2009).

     A court possesses wide discretion to order alternative

service of process under Rule 4(f)(3).          See Rio Properties, Inc.

v. Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th Cir. 2002);

S.E.C. v. Lines, No. 07 CIV. 11387(DLC), 2009 WL 2431976, at *2

(S.D.N.Y. Aug. 7, 2009).       Service by email may be appropriate

where service by physical mail is not feasible.           Rio Properties,

284 F.3d at 1017-18.       Similarly, service via known social media

accounts is permissible.       See, e.g., F.T.C. v. PCCare247 Inc.,

No. 12 CIV. 7189(PAE), 2013 WL 841037, at *5 (S.D.N.Y. Mar. 7,

2013).    A plaintiff seeking permission to use alternative

service for a foreign defendant under Rule 4(f)(3) must show why

service pursuant to the Hague Convention is not required and

that the proposed method is not prohibited by the Hague

Convention or another applicable international law.            Lines, 2009

WL 2431976, at *2 (citation omitted).          China has objected to the

alternative methods of service listed in Article 10 of the Hague

Convention.     See China-Central Authority and Practical

Information, Hague Conference on Private International Law,

https://www.hcch.net/en/states/authorities/details3/?aid=243

(last visited August 10, 2020).         Service by email or social

media are not among those listed in Article 10.           Courts have

understood objections to the alternative channels of service in


                                       5
      Case 1:20-cv-02807-DLC Document 48 Filed 08/10/20 Page 6 of 8



Article 10 to be limited to the methods specifically enumerated

therein.   See, e.g., PCCare247 Inc., 2013 WL 841037, at *3.

Accordingly, China’s objection to service by postal mail has not

been taken to extend to service by electronic means.         See, e.g.,

Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 331-32

(S.D.N.Y. 2015).

     Additionally, in order to comply with due process

requirements, alternative service must provide notice that is

“reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action.”         Mullane v.

Central Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).

“[I]n the case of persons missing or unknown, employment of an

indirect and even a probably futile means of notification is all

that the situation permits and creates no constitutional bar to

a final decree foreclosing their rights.”       Id. at 317; accord

S.E.C. v. Tome, 833 F.2d 1086, 1094 (2d Cir. 1987).         “Courts

have sensibly held that service on a high-level employee’s

corporate employer, or counsel for that employer, is ‘reasonably

calculated’ to apprise the employee of the pendency of the

action and therefore comports with due process.”         Stream SICAV

v. Wang, 989 F. Supp. 2d 264, 279 (S.D.N.Y. 2013).         Service

through electronic methods such as email is more likely to

provide notice where defendants are creatures of the internet

who do business exclusively online.      See, e.g., Philip Morris


                                    6
         Case 1:20-cv-02807-DLC Document 48 Filed 08/10/20 Page 7 of 8



USA Inc. v. Veles Ltd., No. 06 CV 2988(GBD), 2007 WL 725412, at

*3 (S.D.N.Y. Mar. 12, 2007).

     Plaintiff has shown that further recourse to the Hague

Convention is not required.        Plaintiff has exhausted the

reasonable efforts required under the Hague Convention.

Furthermore, plaintiff’s attempts to locate other suitable

addresses have been unavailing.         In light of the

impracticability of plaintiff’s efforts, the addresses of the

Unserved Defendants are essentially unknown, rendering the Hague

Convention service procedures inapposite.          This includes service

on Ma.    Although the process of serving Ma through the channels

set forth in the Hague Convention has not yet proven futile,

plaintiffs have shown that such service poses the risk of

significant delay.      Plaintiffs initiated service on Ma through

the Hague Convention two months ago and there is no means though

which it can monitor the status of its request through China’s

Central Authority.      See generally Fundamental Innovation Sys.

Int’l, LLC v. ZTE Corp., No. 17 CV 01827-N, 2018 WL 3330022, at

*1 (N.D. Tex. Mar. 16, 2018) (“[T]he Central Authority in China

does not provide a means for checking the status of a service

request.”).     Finally, alternative service on the Unserved

Defendants is particularly appropriate because Bibox has

obscured the physical locations of Bibox Ltd., Bibox OÜ and its

principals.


                                       7
         Case 1:20-cv-02807-DLC Document 48 Filed 08/10/20 Page 8 of 8



       Service by email, social media, and Bibox Holdings’s

registered agent does not violate the Hague Convention or

applicable international law.        As explained above, China’s

objection to the methods of alternative service listed in

Article 10 of the Hague Convention does not encompass service by

email or through known social media accounts.           Plaintiff’s

request is therefore consistent with applicable international

law.

       Plaintiff’s proposed alternative method of service also

comports with due process.        As an initial matter, service on the

registered agent of Bibox Holdings is reasonably calculated to

put the Unserved Defendants on notice of the pendency of this

action.    Moreover, the proposed means of alternative service are

reasonably calculated to reach the Unserved Defendants.

                                 Conclusion

       Plaintiff’s July 31 request for alternative service is

granted.

Dated:       New York, New York
             August 10, 2020


                              __________________________________
                                           DENISE COTE
                                   United States District Judge




                                       8
